                Case 2:19-cv-00469-JLR Document 23 Filed 01/15/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10          SERGIO SANCHEZ,                                 CASE NO. C19-0469JLR

11                                Plaintiff,                ORDER DISMISSING
                   v.                                       COMPLAINT WITHOUT
12                                                          PREJUDICE
            EVERGRANDE REAL ESTATE
13
            GROUP CO. LTD., et al.,
14
                                  Defendants.
15
            On July 10, 2019, the court issued an order instructing Plaintiff Sergio Sanchez to
16
     file a status report every 60 days advising on the progress of his attempts at serving
17
     foreign Defendant Evergrande Real Estate Group Co. Ltd.1 (7/10/19 Order (Dkt. # 10) at
18
     3.) Since the court issued this order, Plaintiff has repeatedly failed to file a status report
19
     in the proper time frame. (See 9/13/19 Min. Order (Dkt. # 11) (instructing Mr. Sanchez
20

21
            1
             Nominal Defendant Central American Domain Authority Ltd. filed a waiver of service.
22   (Waiver (Dkt. # 9).)


     ORDER - 1
              Case 2:19-cv-00469-JLR Document 23 Filed 01/15/21 Page 2 of 2




 1   to show cause why this case should not be dismissed for failure to comply with the

 2   7/10/19 Order); 1/31/20 Min. Order (Dkt. # 16) (same); 6/17/20 Min. Order (Dkt. # 18)

 3   (same).) Most recently, the court ordered Mr. Sanchez to show cause by December 17,

 4   2020, why this case should not be dismissed for failing to comply with the court’s order

 5   to file status reports. (12/3/20 Min. Order (Dkt. # 22).) Mr. Sanchez has not filed a

 6   status report or a response to the court’s order. (See generally Dkt.)

 7          Thus, the court finds it proper to DISMISS Mr. Sanchez’s complaint (Dkt. # 5)

 8   without prejudice.

 9          Dated this 15th day of January, 2021.

10

11                                                    A
                                                      JAMES L. ROBART
12
                                                      United States District Judge
13

14

15

16

17

18

19

20

21

22


     ORDER - 2
